In a wrongful death action, the defendant Ganesh P. Kumar appeals from so much of an order of the Supreme Court, Queens County (Rosenzweig, J.), dated February 9, 1989, as denied his motion to dismiss the complaint and granted the plaintiff’s cross motion to file a late notice of medical malpractice action.
Ordered that the order is affirmed insofar as appealed from, with costs.
An examination of the record leads us to conclude that the Supreme Court did not improvidently exercise its discretion in allowing the plaintiff to file a late notice of medical malpractice action (CPLR 3406 [a]) since, as the court concluded, there is no evidence that the appellant was prejudiced by the plaintiff’s delay (see, CPLR 2004; Tewari v Tsoutsouras, 75 NY2d 1, 13; Tak Kuen Nagi v Sze Jing Chan, 159 AD2d 278; Criaris v Weber, 158 AD2d 502). Bracken, J. P., Rubin, Rosenblatt and Miller, JJ., concur.